 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   ROBERT JOHN PRESTON,

 8                         Plaintiff,                     CASE NO. C16-1106-JCC-MAT

 9          v.
                                                          ORDER GRANTING MOTION TO SEAL
10   RYAN BOYER, et al.,

11                         Defendants.

12

13          This is a 42 U.S.C. § 1983 prisoner civil rights action. Plaintiff moves to seal the

14   unredacted version of his opposition to defendants’ motion to dismiss. (Dkt. 139.) Defendants

15   do not oppose the motion. (Dkt. 143.) The Court previously ordered that the same type of

16   information be maintained under seal. (Dkts. 112, 128, 135.) For the reasons previously

17   articulated, the Court GRANTS plaintiff’s motion to seal (Dkt. 139) and DIRECTS the Clerk to

18   maintain plaintiff’s unredacted filing (Dkt. 140) under seal and to send copies of the Order to the

19   parties and to the Honorable John C. Coughenour

20          DATED this 13th day of November, 2018.

21

22                                                        A
                                                          Mary Alice Theiler
23                                                        United States Magistrate Judge

     ORDER GRANTING MOTION TO SEAL
     PAGE - 1
